Citation Nr: 1515729	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-46 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a dental condition secondary to service-connected duodenal ulcers, to include Class I treatment.

2. Entitlement to service connection for depression, to include as secondary to service-connected duodenal ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to May 1986. This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, and Los Angeles, California.  The RO in Los Angeles, California has jurisdiction over both claims at this time.  The Veteran had an informal hearing with a decision review officer in April 2014.  The hearing report was reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Medical evidence is necessary to determine the nature of the Veteran's dental disability.  See 38 C.F.R. § 4.150 (compensable dental disabilities).  If an appropriate dental disability is deemed service-connected, dental treatment may be awarded, along with compensation, based on Section 17.161(a) - providing for Class I treatment for a service-connected compensable dental disability.  38 C.F.R. §§ 3.381, 17.161(a).  The AOJ should readjudicate the issue accordingly.

The RO denied service connection for depression in September 2013, and in April 2014, the Veteran submitted a notice of disagreement with the denial.  The RO did not issue a statement of the case for the depression claim.  As such, the Board has no discretion, and the issue of service connection for depression must be remanded for such a purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a dental examination and forward the claims file to the examiner to provide answers to the following:

a. What are the Veteran's current dental disorders?

b. Does the Veteran have complete or partial loss of the ramus, hard palate, mandible, maxilla, or condyloid process?

c. Does the Veteran have chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible or nonunion or malunion of the mandible or maxilla?

d. Does the Veteran have limited motion of temporomandibular articulation?

e. Does the Veteran have tooth loss from loss of substance of body (bone loss) of maxilla or mandible without loss continuity?

f. If present, are any of the above disabilities at least as likely as not caused by service-connected duodenal ulcers with recurrent vomiting?

g. Are any of the above disabilities at least as likely as not aggravated beyond the natural progression by service-connected duodenal ulcers with recurrent vomiting?

Please provide an explanation and supporting rationale for any conclusion.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

2. Provide the Veteran with a statement of the case as to the issue of entitlement to service connection for depression.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2011).

Thereafter, the case should be returned to the Board only if a timely substantive appeal is filed, and subject to current appellate procedures.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

3. If the dental benefits sought on appeal remain denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




